Citation Nr: 1205501	
Decision Date: 02/13/12    Archive Date: 02/23/12

DOCKET NO.  07-14 678	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to an evaluation in excess of 20 percent for left shoulder injury with degenerative changes of acromioclavicular joint and partial tendon tear.


REPRESENTATION

Appellant represented by:	Virginia Girard-Brady, Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel


INTRODUCTION

The veteran had verified active service from January 1988 to November 1992.

This matter came before the Board of Veterans' Appeals (Board) on appeal from a May 2006 rating decision by the Department of Veterans Affairs (VA) Nashville, Tennessee, Regional Office (RO).

The Veteran requested a decision review officer (DRO) hearing in connection with the current claim.  The veteran cancelled this request in March 2008 and made no attempt to reschedule the hearing.  Thus, the Board finds the veteran's request for a DRO hearing to be withdrawn.  The veteran also requested a video-conference hearing in connection with the current claim.  The hearing was scheduled and subsequently held in October 2008.  The Veteran testified before the undersigned Veterans Law Judge (VLJ) and the hearing transcript is of record.

In December 2008, the Board denied entitlement to an evaluation in excess of 20 percent for the left shoulder disability.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In October 2009, the Veteran and the Secretary of VA (parties) filed a joint motion to vacate the Board's decision and remand it for further development.  The Court granted the motion that same month.

In October 2010, when the case came back to the Board, it remanded the claim to provide the Veteran with a new examination and obtain additional relevant information.  The case has been returned to the Board for further appellate review. 

The issue of entitlement to service connection for neurological symptoms as being associated with the service-connected left shoulder injury with degenerative changes of acromioclavicular joint and partial tendon tear on either a direct or secondary basis has been raised by the record, see e.g., July 2, 2009 VA treatment record (Veteran reported constant paresthesias in the left forearm and hand) and June 16, 2009, VA treatment record (examiner noted the Veteran had paresthesias in the left upper extremity), but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  


FINDING OF FACT

The Veteran's left shoulder disability has not resulted in limitation of motion or function of the arm to 25 degrees from the side throughout the period of time that is covered by this claim.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 20 percent for a left shoulder injury with degenerative changes of the acromioclavicular joint and partial tendon tear are not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321, 4.71a, Diagnostic Code 5201 (2011). 


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran contends that the condition of his service-connected left shoulder disability has worsened and that this decline warrants a higher disability evaluation.  The Board notes that the Veteran is right handed and that the left upper extremity is the Veteran's "minor arm."  See 38 C.F.R. § 4.69 (2011).

Service connection for a left shoulder injury was granted in a December 1992 rating decision and assigned a 10 percent evaluation under Diagnostic Code 5202-5203.  The hyphenated code was intended to show that the Veteran's disability included both impairment of the humerus (Diagnostic Code 5202) and impairment of the clavicle or scapula (Diagnostic Code 5203).  38 C.F.R. § 4.71a.  The Veteran's 10 percent disability evaluation was subsequently reduced to a non-compensable rating by way of a decision dated May 1994.  The RO assigned an effective date of August 1, 1994.

In August 2003, the Veteran filed an informal claim for increase.  In a March 2004 rating decision, the RO increased the disability evaluation to 10 percent, effective August 29, 2003.  In December 2004, the RO increased the disability evaluation to 20 percent, effective August 29, 2003.  The Board notes that the December 2004 rating decision evaluated the Veteran's disability under Diagnostic Code 5201.  In light of the medical evidence discussed below, the Board finds that this change was proper as the Veteran's symptoms more nearly approximate the criteria for limitation of motion of the arm, rather than impairment of humerus, clavicle, or scapula.  See Butts v. Brown, 5 Vet. App. 532, 538 (1993); Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).  

In January 2006, the Veteran filed the current informal claim for increase.  The May 2006 rating decision on appeal continued the Veteran's 20 percent disability evaluation under Diagnostic Code 5201.  This appeal ensued.

Disability evaluations are determined by the application of the facts presented to VA's Schedule for Rating Disabilities (Rating Schedule).  38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred in or aggravated by military service and the residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1.

It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21 (2011).

The present level of disability is of primary concern where, as here, an increase in an existing disability rating based on established entitlement to compensation is at issue.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

The Court held that in determining the present level of a disability for any increased evaluation claim, the Board must consider the application of staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary.  Based upon the guidance of the Court in Hart, the Board has considered whether staged ratings are appropriate in this instance.  It finds that staged ratings are not warranted in this case as the disability picture has not reached the symptomatology contemplated by the next higher evaluation even though range of motion has varied during the course of this claim, which the Board will explain in more detail below.

The Court has also emphasized that when assigning a disability rating, it is necessary to consider functional loss due to flare-ups, fatigability, incoordination, and pain on movements.  See DeLuca v. Brown, 8 Vet. App. 202, 206-7 (1995).  The rating for an orthopedic disorder should reflect functional limitation due to pain which is supported by adequate pathology and evidenced by the visible behavior of the veteran undertaking the motion.  Weakness is also as important as limitation of motion, and a part which becomes painful on use must be regarded as seriously disabled.  A little used part of the musculoskeletal system may be expected to show evidence of disuse, either through atrophy, the condition of the skin, absence of normal callosity, or the like.  See 38 C.F.R. § 4.40 (2011).  The factors of disability reside in the reduction of normal excursion of movements in different planes, weakened movement, excess fatigability, swelling and pain on movement.  Instability of station, disturbance of locomotion, and interference with sitting, standing, and weight bearing are related considerations.  See 38 C.F.R. § 4.45 (2011).  It is the intention of the rating schedule to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimal compensable rating for the joint.  38 C.F.R. § 4.59 (2011).

Diagnostic Code 5201 assigns a 30 percent evaluation, the highest available schedular evaluation, for limitation of motion of the minor (non-dominant) arm to 25 degrees to the side.  A 20 percent evaluation is assigned for limitation of motion of the arm midway between side and shoulder level or if motion is limited to shoulder level.  

Normal range of motion for the shoulder is from 0 to 180 degrees on forward flexion and abduction, and from 0 to 90 degrees on internal and external rotation.  See 38 C.F.R. § 4.71a, Plate I (2011).  

After having carefully reviewed the evidence of record, the Board finds that the preponderance of the evidence is against an evaluation in excess of 20 percent throughout the period of time that is covered by this claim.  Specifically, the Board finds that the preponderance of the evidence is against a finding that the Veteran's limitation of motion of the arm has been 25 degrees or less from the side, even considering functional impairment.  For example, in June 2005, range of motion of the left shoulder on forward flexion and abduction was to 90 degrees with pain.  See examination report.  Internal rotation was to 90 degrees, while external rotation was to 70 degrees.  The examiner found no change in range of motion or joint function with repetitive use or flare-ups.  In April 2006, forward flexion and abduction were to 80 degrees with pain starting at 0 degrees.  See examination report.  Internal and external rotation was to 30 degrees with pain starting at 0 degrees.  No additional loss of motion was found on repetitive use.  

In July 2006, forward flexion was between 95 and 100 degrees and abduction was to 90 degrees.  See VA treatment record.  External rotation was to 30 degrees.  In August 2006, active range of motion on forward flexion and abduction was to 90 degrees.  See VA treatment record.  Internal and external rotation was to 70 degrees.  In March 2008, range of motion testing revealed forward flexion to 50 degrees with pain from 30 to 50 degrees.  Abduction was from 0 to 50 degrees with pain at 50 degrees.  The examiner was unable to assess internal and external rotation secondary to pain and fear of dislocation.  In July 2008, the examiner found that the Veteran had reduced shoulder abduction and forward raising to 120 degrees.  See Private examination in Vocational Rehabilitation folder.  

At the October 2008 hearing before the undersigned, the Veteran testified that he dislocated his shoulder frequently and that he was "protecting" his shoulder, particularly when he engaged in physical labor at work.  The Veteran also testified that he sought VA vocational rehabilitation and education so that he could be re-trained for a white collar job.  The Veteran reported difficulty with activities of daily living as a result of his left shoulder injury as well.  

In July 2009, the Veteran was able to do 80 degrees of flexion, 60 degrees of abduction, 30 degrees of external rotation, and 40 degrees of internal rotation.  See VA treatment record.  In September 2009, the Veteran had 100 degrees of flexion, 80 degrees of abduction, and 45 degrees of external rotation with his arm adducted.  See VA treatment record.  In December 2009, the Veteran had 100 degrees of forward flexion, 110 degrees of abduction, and external rotation to 10 degrees with pain.  See VA treatment record.  In July 2010, while the examiner did not report the specific ranges of motion and the Veteran deferred abduction of the left upper extremity, the examiner noted the Veteran's left upper extremity otherwise had full range of motion.  See VA treatment record.  In November 2010, the Veteran's left upper extremity was able to abduct and anteriorly flex to approximately 90 to 95 degrees.  See VA treatment record.  The examiner wrote the Veteran's left upper extremity could be passively moved beyond that point with significant pain to 15 to 20 degrees beyond the 90 to 95 degrees.  The examiner noted the Veteran had almost full internal and external rotation and slight limitation of external rotation.  

In January 2011, the examiner reported the Veteran had "almost complete range of motion of the shoulder only lacking a few degrees of full overhead extension."  See VA treatment record.  In July 2011, the left upper extremity had 160 degrees of flexion, 160 degrees of abduction, and 70 degrees of internal rotation and external rotation.  See VA examination report.  In October 2011, the examiner noted that range of motion was limited due to the Veteran's pain.  See VA treatment record.  

As demonstrated above, the preponderance of the evidence is against a finding that the Veteran's motion of the left upper extremity was limited to 25 degrees from the side during the appeal period.  In March 2008, the Veteran had flexion of the left upper extremity to 50 degrees with pain beginning at 30 degrees.  Where pain began was better than 25 degrees from the side.  Thus, this does not establish that the Veteran's limitation of motion met the criteria for a 30 percent evaluation at that time.  Additionally, in April 2006, the examiner wrote that the Veteran had pain throughout all ranges of motion of the left upper extremity.  See VA examination report.  The Board does not find that such establishes a basis for a higher evaluation, as the Veteran was able to move his arm against gravity from 0 to 80 degrees for both flexion and abduction and 0 to 30 degrees for both internal and external rotation.  The functional impairment does not rise to the level of a 30 percent evaluation, as the Veteran's arm went above 25 degrees from the side.

The Board is fully aware of the Veteran's complaints of severe pain; however, the severity of his pain is called into question based upon some objective clinical findings.  For example, in July 2006, the examiner noted that the Veteran was "muscularly well developed" and that the Veteran had "excellent strength in the upper extremity musculature," which he estimated to be 5/5, which is deemed full strength.  See VA treatment record.  In August 2006, a different examiner noted there was no evidence of shoulder asymmetry and described the Veteran as "a very muscular gentleman."  See VA treatment record.  He found that the Veteran had 4/5 strength in the supraspinatus and otherwise 5/5 strength throughout the remainder of his rotator cuff.  These clinical findings show a lack of evidence of disuse of the left upper extremity.  

Three years later, in July 2009, the examiner found there was mild to moderate asymmetry in the shoulder and pectorals while the Veteran was standing straight and relaxed.  See VA treatment record.  The trapezius muscles were almost symmetrical.  Most of the area on the left shoulder showed 5/5 strength, such as the subscapular, external rotators, forward elevation, and biceps with the supraspinatus and grip being 4/5.  In November 2010, the examiner noted that extension and motor function were "intact" in the left upper extremity.  See VA treatment record.  In January 2011, the examiner rated the Veteran's strength as being "good plus to normal."  See VA treatment record.  In October 2011, the examiner stated that strength in the left upper extremity was 4/5.  See VA treatment record.  Thus, while the Veteran has claimed he has severe pain and significant limited use of the left upper extremity since filing his claim for increase in 2006, the clinical findings over a five-year period do not support that assertion.  The clinical findings demonstrate that the Veteran has no more than moderate symptoms associated with the service-connected left shoulder disability, which is evidence against a finding that he is entitled to an evaluation in excess of 20 percent.

The above analysis takes into account the guidance of 38 C.F.R. §§4.40, 4.45, 4.59, and Deluca v. Brown, 8 Vet. App. 202 (1995) and still finds that the functional impairment of the service-connected is no more than 20 percent disabling.  The Veteran's disability is currently evaluated as 20 percent disabling under Diagnostic Code 5201.  The Board notes that painful motion is well documented in the record.  As noted above, a 30 percent evaluation is assigned for limitation of motion of the minor (non-dominant) arm to 25 degrees from the side.  In June 2005, when the Veteran had 90 degrees of flexion and abduction, the examiner noted there was no change in joint function with repetitive motion or flare-ups.  In April 2006, when the Veteran had 80 degrees of flexion and abduction, the examiner noted there was no additional limitation of motion for all ranges.  In March 2008, when the Veteran had flexion and abduction to 50 degrees, the examiner wrote that there were negative DeLuca factors.  In an October 2011 addendum to the July 2011 VA examination (which showed 160 degrees of flexion and abduction), the examiner stated the Veteran did not experience any additional loss of range of motion due to weakness, excess fatigability, incoordination, pain, or during flare-ups.  See VA examination reports.  

The Board concedes the Veteran has pain in his left shoulder with motion; however, it does not find that the Veteran's allegations of severe pain are credible in light of the clinical findings described above.  At its worst, his limitation of motion was to 50 degrees on flexion and abduction.  Accordingly, the credible severity of the left shoulder disability is contemplated by the 20 percent evaluation.

The Board has also considered the applicability of other Diagnostic Codes under 38 C.F.R. § 4.71a to see if another Diagnostic Code would establish a basis to grant an evaluation in excess of 20 percent.  Many of these code provisions, however, are not applicable in this case given the manifestations and symptomatology of the Veteran's service-connected left shoulder disability.  The Rating Schedule makes clear that an evaluation in excess of 20 percent for a minor (non-dominant) arm disability is warranted only in certain circumstances, none of which are present in this case.  For instance, there is no probative medical evidence of record documenting scapulohumeral ankylosis (Diagnostic Code 5200), or impairment of the humerus, to include fibrous union, nonunion (false flail joint), loss of head (flail shoulder), or dislocation of the humerus (Diagnostic Code 5202).  

The Board is aware that the Veteran has reported numerous instances involving shoulder subluxation or dislocation.  A VA treatment note dated August 2006 found the Veteran to have a Bankart tear, an injury commonly associated with shoulder dislocation.  Diagnostic Code 5203 provides a 20 percent evaluation for dislocation of the clavicle or scapula of the minor (non-dominant) arm.  Although Diagnostic Code 5203 is applicable in this case, the Board observes that the Veteran already receives the highest disability rating available, 20 percent, under this code provision.  The 20 percent evaluation contemplates dislocations with guarding of the arm movements.  Examiners throughout the appeal have stated that the Veteran was unable to go beyond the reported ranges of motion due to guarding.  See April 2006 and March 2008 VA examination reports; August 2006 and June 2009 VA treatment records.  Thus, the Board finds that assigning separate ratings under Diagnostic Codes 5201 and 5202 would constitute impermissible "pyramiding."  See 38 C.F.R. § 4.14 (2011) (noting that the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided).

Diagnostic Code 5203 also permits impairment of the clavicle or scapula to be rated based on impairment of function of a contiguous joint.  In this case, the contiguous joint in question is the Veteran's arm.  Because Diagnostic Code 5203 allows limitation of motion of the arm to be considered as an alternate method of evaluating a disability rather than an additional consideration, the Board finds that assigning separate ratings under Diagnostic Codes 5201 and 5203 would constitute impermissible "pyramiding."  See 38 C.F.R. § 4.14.

In a September 2011 statement, the Veteran, through his representative, stated that there was evidence that the left shoulder disability had "significant occupational effects and increased absenteeism from work."  Id. on page 5.  Thus, he alleged there was evidence of marked interference with employment.  

In Thun v. Peake, 22 Vet. App, 111 (2008), the Court provided a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the level of disability and symptomatology and is found to be inadequate, the Board must then determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the veteran's disability picture requires the assignment of an extraschedular rating. 

In this case, the Board has been unable to identify an exceptional or unusual disability picture with respect to the Veteran's service-connected left shoulder disability.  The evidence fails to demonstrate that the Veteran's left shoulder symptomatology is of such an extent that application of the ratings schedule would not be appropriate.  In fact, as discussed in detail above, the limitation of motion the Veteran experiences due to his reported symptoms is contemplated under the rating criteria for evaluating limitation of motion of the arm.  Specifically, the 20 percent evaluation contemplates limitation of motion of the upper extremity of between 26 degrees to shoulder level.  The Veteran's limitation of motion of the left upper extremity has fallen in between those ranges throughout the appeal period.  Accordingly, the Board finds that the Veteran's disability picture has been contemplated by the ratings schedule.  Since the available schedular evaluation adequately contemplates the Veteran's level of disability and symptomatology, the second and third questions posed by Thun become moot.  See 38 C.F.R. § 3.321(b)(1). 

In reviewing the vocational rehabilitation records, while the left shoulder disability has been deemed to cause an employment handicap, there has been no evidence that it caused marked interference with the employment the Veteran has had during the claim period and while pursuing his studies through vocational rehabilitation.  The Veteran has been hospitalized during the appeal period but not for the service-connected shoulder disability.

In the October 2009 joint motion, the parties made a finding that the Board, in the December 2008 decision, had not considered staged ratings in accordance with Fenderson and that a remand was warranted.  The Board addressed whether staged ratings were warranted in the December 2008 decision.  See id. on page 4 ("The Board finds that staged ratings are not warranted in this case as the disability picture has not varied during the course of the claim.").  It also noted that while the Veteran's limitation of motion of the left upper extremity was worse at the time of the March 2008 VA examination, there was no "probative evidence of record showing that the [V]eteran's left shoulder disability resulted in limitation of motion of the arm to 25 degrees from the side either with or without pain."  Id. on page 7.  In other words, while the Board acknowledged that the Veteran's limitation had shown a worsening in 2008, it found that it did not rise to the level of the next higher evaluation.  This is indicative of consideration of a staged rating.

The Board has again addressed the issue of whether a staged rating is warranted in this case, as the appeal period now covers a longer period of time than at the time of the December 2008 decision.  While the Veteran's limitation of motion has varied throughout the appeal period, at no time did it rise to the level of the 30 percent evaluation.  

Lastly, the Board is aware that the Veteran has reported numbness in various parts of the left upper extremity (fingers, forearm).  As a result of these reports by the Veteran, the Board has referred the issue of consideration of whether any neurological symptoms are possibly associated with the service-connected left shoulder disability.  The Board has not concluded that such symptoms are associated with the service-connected disability, but rather VA should look into whether there is a etiological relationship.

In reaching these conclusions, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  38 U.S.C.A. 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1991); Alemany v. Brown, 9 Vet. App. 518 (1996).  

Duties to Notify and Assist

Upon receipt of a complete or substantially complete application, VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a).  The notice requirements apply to all five elements of a service connection claim: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). The notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App.112 (2004).  The notice requirements may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

The RO provided the appellant pre-adjudication notice by letter dated in March 2006.  The notification substantially complied with the requirements of Quartuccio v. Principi, 16 Vet. App. 183 (2002), identifying the evidence necessary to substantiate a claim and the relative duties of VA and the claimant to obtain evidence.  The letter notified the Veteran of the type of evidence necessary to substantiate a claim for an increased rating.  In an August 2006 letter, which is after the rating decision on appeal, VA informed the Veteran of how disability evaluations and effective dates are assigned.  The RO readjudicated the issue in a January 2007 statement of the case and March 2008, June 2008, August 2011, and November 2011 supplemental statements of the case.  Thus, any timing error was harmless and not prejudicial to the Veteran.  Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as in a statement of the case or supplemental statement of the case is sufficient to cure a timing defect).

As to duty to assist, VA obtained VA treatment records and the vocational rehabilitation folder and provided the Veteran with a hearing before the Board and multiple VA examinations in 2006, 2008, and 2011.  In the 2006 VA examination report, the examiner did not indicate whether the claims file was reviewed.  In the 2008 examination report, the examiner specifically noted that the claims file was not provided.  The Board does not find that the silence in the 2006 examination report and the lack of review of the claims file in the 2008 examination report make the two examinations inadequate for rating purposes.  The examiners reported relevant clinical findings such as the Veteran's ranges of motion in the left upper extremity and commented on the DeLuca factors.  This provided VA with evidence upon which to evaluate the severity of the service-connected disability.  As to the 2011 VA examination, the Board will address that below in addressing whether there was substantial compliance with the Board's October 2010 remand instructions.

In October 2010, the Board remanded the claim for additional development and adjudicative action.  It requested that VA treatment records from March 2008 to the present be associated with the claims file, as well as the Vocational Rehabilitation records.  Both the treatment and vocational rehabilitation records were obtained and are associated with the claims file.  The Board also requested that VA provide the Veteran with a VA examination, where the examiner review the claims file, note in the examination report that the claims file had been reviewed, provide any necessary testing, include a discussion about the ranges of motion of the left shoulder and state whether the left shoulder is manifested by weakened movement, excess fatigability, incoordination, or pain and, if so, whether there is additional loss of range of motion as a result of these symptoms.

The July 2011 VA examination report shows that the examiner reviewed the claims file and indicated in the report that she had reviewed the claims file.  She reported the Veteran's ranges of motion of the left upper extremity and noted that there were no additional limitations after three repetitions of range of motion.  She did not address the weakened movement and other symptoms, and thus VA properly sought an addendum so that the examiner could properly address this question.  In an October 2011 addendum, the examiner wrote that the Veteran did not experience any additional loss of range of motion due to weakness, excess fatigability, incoordination, pain, or during flare-ups.  The Board concludes that there has been substantial compliance with the Board's October 2010 remand instructions.

VA has complied with the notice and assistance requirements and the Veteran is not prejudiced by a decision on the claim at this time.


ORDER

Entitlement to an evaluation in excess of 20 percent for left shoulder injury with degenerative changes of acromioclavicular joint and partial tendon tear is denied.



________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


